SEABURY, J.
The only question requiring discussion upon this appeal relates to the failure of the court below to consider the defendant’s counterclaim. The action was brought to recover damages sustained by the plaintiff by reason of his having been evicted by one Perlman. It appears that Perlman owned the premises in question, and that the defendant was his tenant at will, and that the defendant leased the premises under a monthly tenancy to the plaintiff. The plaintiff was dispossessed by Perlman because of defendant’s failure to pay rent. The answer was in effect a general denial and a counterclaim for $30 for one month’s rent due from the plaintiff to the defendant. This rfent accrued before the plaintiff was evicted. The court having failed to make any disposition of the counterclaim, the judgment must be reversed. Municipal Court Act, § 230; Bellock v. Weitzer, 144 App. Div. 292, 129 N. Y. Supp. 178; Rosenberg v. Aldhaus, 132 N. Y. Supp. 369.
Judgment reversed, and new trial ordered, with costs to the appellant to abide the event. All concur.